



ADVISORY AGREEMENT
BY AND AMONG
GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC.,
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP II, L.P.
AND
GRIFFIN CAPITAL ESSENTIAL ASSET ADVISOR II, LLC








--------------------------------------------------------------------------------



ADVISORY AGREEMENT
THIS ADVISORY AGREEMENT, dated as of July 31, 2014, is entered into among
GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC., a Maryland corporation (the
“Company”), GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP II, L.P., a
Delaware limited partnership (the “Operating Partnershipˮ) and GRIFFIN CAPITAL
ESSENTIAL ASSET ADVISOR II, LLC, a Delaware limited liability company (the
“Advisor”).
W I T N E S S E T H
WHEREAS, the Company has filed with the Securities and Exchange Commission
(“SEC”) a Registration Statement on Form S-11 (No. 333-194280) (the
“Registration Statement”) covering the issuance of Common Stock, and the Company
may subsequently issue additional shares of Common Stock;
WHEREAS, the Company intends to qualify as a REIT, and to invest its funds in
investments permitted by the terms of the Company’s charter and Sections 856
through 860 of the Code;
WHEREAS, the Company is the general partner of the Operating Partnership;
WHEREAS, the Company and the Operating Partnership desire to avail themselves of
the experience, sources of information, advice, assistance and certain
facilities available to the Advisor and its Affiliates and to have the Advisor
undertake the duties and responsibilities hereinafter set forth, on behalf of,
and subject to the supervision of the Board of Directors of the Company, all as
provided herein; and
WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board of Directors, on the terms and conditions
hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
As used in this Advisory Agreement, the following terms have the definitions
hereinafter indicated:
“Acquisition Expenses” means expenses incurred by the Company, the Operating
Partnership, the Advisor or any of their affiliates in connection with the
sourcing, selection, evaluation and acquisition of, and investment in,
Properties, whether or not acquired or made, including but not limited to legal
fees and expenses, travel and communications expenses, costs of financial
analysis, appraisals and surveys, nonrefundable option payments on Property not
acquired, accounting fees and expenses, computer use-related expenses,
architectural and engineering reports, environmental reports, title insurance
and escrow fees, and personnel and other direct expenses related to the
selection and acquisition of Properties.
“Acquisition Fee” means any and all fees and commissions, exclusive of
Acquisition Expenses, paid by any Person to any other Person (including any fees
or commissions paid by or to any Affiliate of the Company or the Advisor) in
connection with the making or investing in mortgage loans or the purchase,
development or construction of a Property, including, without limitation, real
estate commissions, acquisition fees, finder’s fees, selection fees, Development
Fees and Construction Fees (except as provided in the following sentence),
nonrecurring management fees, consulting fees, loan fees, points, or any other
fees or commissions of a similar nature. Excluded shall be any commissions or
fees incurred in

1



--------------------------------------------------------------------------------



connection with the leasing of any Property, and Development Fees or
Construction Fees paid to any Person or entity not affiliated with the Advisor
in connection with the actual development and construction of any Property. This
fee is paid to the Advisor in the amount established pursuant to Section 9.1 for
the services provided to the Company and the Operating Partnership described in
Section 4.2.
“Advisor” means the Person responsible for directing or performing the
day-to-day business affairs of the Company and the Operating Partnership,
including a Person to which an Advisor subcontracts substantially all such
functions. The Advisor is Griffin Capital Essential Asset Advisor II, LLC or any
Person which succeeds it in such capacity.
“Advisory Agreement” means this Advisory Agreement between the Company, the
Operating Partnership and the Advisor pursuant to which the Advisor will direct
or perform the day-to-day business affairs of the Company and the Operating
Partnership, as it may be further amended or restated from time to time.
“Affiliate” or “Affiliated” means, as to any individual, corporation,
partnership, trust, limited liability company or other legal entity (other than
the Company): (a) any Person or entity, directly or indirectly owning,
controlling, or holding with power to vote ten percent (10%) or more of the
outstanding voting securities of another Person or entity; (b) any Person ten
percent (10%) or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held, with power to vote, by such other Person;
(c) any Person or entity directly or indirectly through one or more
intermediaries controlling, controlled by, or under common control with another
Person or entity; (d) any officer, director, general partner or trustee of such
Person or entity; and (e) if such other Person or entity is an officer,
director, general partner, or trustee of a Person or entity, the Person or
entity for which such Person or entity acts in any such capacity.
“Assets” means any and all GAAP assets including but not limited to all real
estate investments (real, personal or otherwise), tangible or intangible, owned
or held by, or for the account of, the Company or the Operating Partnership,
whether directly or indirectly through another entity or entities, including
Properties.
“Average Invested Assets” means, for a specified period, the average of the
aggregate GAAP basis book carrying values of the Assets invested, directly or
indirectly, in equity interests in and loans secured, directly or indirectly, by
real estate before reserves for depreciation or bad debts or other similar
non-cash reserves, computed by taking the average of such values at the end of
each month during such period.
“Asset Management Fee” means the monthly fee paid to the Advisor in the amount
established pursuant to Section 9.2 for the services provided to the Company and
the Operating Partnership described in Section 4.3.
“Board of Directors” or “Board” means the individuals holding such office, as of
any particular time, under the Charter of the Company, whether they are the
Directors named therein or additional or successor Directors.
“Bylaws” means the bylaws of the Company, as the same may be amended from time
to time.
“Capped O&O Expenses” means all Organizational and Offering Expenses (excluding
Sales Commissions and the dealer manager fee) in excess of 3.5% of the Gross
Proceeds raised in a completed Offering other than Gross Proceeds from Stock
sold pursuant to the Distribution Reinvestment Plan.

2



--------------------------------------------------------------------------------



“Charter” means the charter of the Company, including the articles of
incorporation and all articles of amendment, articles of amendment and
restatement, articles supplementary and other modifications thereto as filed
with the State Department of Assessments and Taxation of the State of Maryland.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
“Common Stock” means shares of the Company’s common stock, $0.001 par value per
share, the terms and conditions of which are set forth in the Charter.
“Common Stockholders” means holders of shares of Common Stock.
“Company” means Griffin Capital Essential Asset REIT II, Inc., a corporation
organized under the laws of the State of Maryland.
“Competitive Real Estate Commission” means a real estate or brokerage commission
paid (or, if no commission is paid, the amount that customarily would be paid)
for the purchase or sale of a Property that is reasonable, customary and
competitive in light of the size, type and location of the Property.
“Construction Fee” means a fee or other remuneration for acting as general
contractor and/or construction manager to construct, supervise or coordinate
leasehold or other improvements or projects, or to provide major repairs or
rehabilitation for a Property.
“Contract Purchase Price” means the amount actually paid or allocated in respect
of the purchase, development, construction, or improvement of a Property,
exclusive of Acquisition Fees and Acquisition Expenses.
“Contract Sales Price” means the total consideration provided for in the sales
contract for the sale of a Property.
“Dealer Manager” means Griffin Capital Securities, Inc., an Affiliate of the
Advisor, or such other Person or entity selected by the Board of Directors to
act as the dealer manager for the offering of the Stock. Griffin Capital
Securities, Inc. is a member of the Financial Industry Regulatory Authority.
“Development Fee” means a fee for the packaging of a Property, including
negotiating and approving plans, and undertaking to assist in obtaining zoning
and necessary variances and financing for the specific Property, either
initially or at a later date.
“Director” means an individual who is a member of the Board of Directors.
“Disposition Fee” means the fee paid to the Advisor in connection with the sale
of a Property as described in Section 9.3 of this Advisory Agreement.
“Distribution Reinvestment Plan” means the distribution reinvestment plan of the
Company approved by the Board and as set forth in the Prospectus.

3



--------------------------------------------------------------------------------



“Distributions” means any dividends or other distributions of money or other
property paid by the Company to the holders of Common Stock or preferred stock,
including dividends that may constitute a return of capital for federal income
tax purposes.
“Excess Amount” has the meaning set forth in Section 10.3(b) hereof.
“Excess Expense Guidelines” has the meaning set forth in Section 10.3(b) hereof.
“Expense Year” has the meaning set forth in Section 10.3(b) hereof.
“GAAP” means generally accepted accounting principles consistently applied as
used in the United States.
“GCEAR” means Griffin Capital Essential Asset REIT, Inc.
“Gross Proceeds” means the aggregate purchase price of all Stock sold for the
account of the Company, including Stock sold pursuant to the Distribution
Reinvestment Plan, without deduction for Sales Commissions, volume discounts,
fees paid to the Dealer Manager or other Organization and Offering Expenses.
Gross Proceeds does not include Stock issued in exchange for OP Units.
“Independent Director” means a Director who is not, and within the last two (2)
years has not been, directly or indirectly associated with the Advisor or the
Sponsor by virtue of (a) ownership of an interest in the Advisor, the Sponsor or
their Affiliates, (b) employment by the Advisor, the Sponsor or their
Affiliates, (c) service as an officer or director of the Advisor, the Sponsor or
their Affiliates, (d) performance of services, other than as a Director, for the
Company, (e) service as a director or trustee of more than three (3) real estate
investment trusts organized by the Advisor or the Sponsor or advised by the
Advisor, or (f) maintenance of a material business or professional relationship
with the Advisor, the Sponsor or any of their Affiliates. A business or
professional relationship is considered material if the gross revenue derived by
the Director from the Advisor, the Sponsor and Affiliates exceeds five percent
(5%) of either the Director’s annual gross revenue during either of the last two
(2) years or the Director’s net worth on a fair market value basis. An indirect
relationship shall include circumstances in which a Director’s spouse, parents,
children, siblings, mothers- or fathers-in-law, sons- or daughters-in-law or
brothers- or sisters-in-law are or have been associated with the Advisor, the
Sponsor, any of their Affiliates or the Company or the Operating Partnership.
“Initial Public Offering” means the offering and sale of Common Stock of the
Company pursuant to the Company’s first effective registration statement
covering such Common Stock filed under the Securities Act of 1933.
“Joint Venture” or “Joint Ventures” means those joint venture or general
partnership arrangements in which the Company or the Operating Partnership is a
co-venturer or general partner which are established to acquire Properties.
“NASAA” means the North American Securities Administrators Association, Inc.
“NASAA Net Income” means for any period, the total revenues applicable to such
period, less the total expenses applicable to such period excluding additions to
reserves for depreciation, bad debts or other similar non-cash reserves;
provided, however, NASAA Net Income for purposes of calculating total allowable
Operating Expenses shall exclude the gain from the sale of the Company’s or the
Operating Partnership’s Assets.

4



--------------------------------------------------------------------------------



“NASAA REIT Guidelines” means the Statement of Policy Regarding Real Estate
Investment Trusts published by the North American Securities Administrators
Association, Inc. as revised and adopted by the NASAA membership on May 7, 2007,
as may be amended from time to time.
“Offering” means an offering of Stock that is registered with the SEC, excluding
Stock offered under any employee benefit plan.
“Operating Expenses” means all direct and indirect costs and expenses incurred
by the Company, as determined under GAAP, which in any way are related to the
operation of the Company or to Company business, including advisory fees, but
excluding (a) the expenses of raising capital such as Organizational and
Offering Expenses, legal, audit, accounting, underwriting, brokerage, listing,
registration, and other fees, printing and other such expenses and taxes
incurred in connection with the issuance, distribution, transfer, registration
and listing of the Stock on a national securities exchange, (b) interest
payments, (c) taxes, (d) non-cash expenditures such as depreciation,
amortization and bad debt reserves, (e) Acquisition Fees and Acquisition
Expenses, (f) real estate commissions on the Sale of Property, and other
expenses connected with the acquisition and ownership of real estate interests,
mortgage loans, or other property (such as the costs of foreclosure, insurance
premiums, legal services, maintenance, repair, and improvement of property) and
(g) any incentive fees which may be paid in compliance with the NASAA REIT
Guidelines. The definition of “Operating Expenses” set forth above is intended
to encompass only those expenses which are required to be treated as Operating
Expenses under the NASAA REIT Guidelines. As a result, and notwithstanding the
definition set forth above, any expense of the Company which is not an Operating
Expense under the NASAA REIT Guidelines shall not be treated as an Operating
Expense for purposes hereof.
“Operating Partnership” means Griffin Capital Essential Asset Operating
Partnership II, L.P., a Delaware limited partnership.
“Operating Partnership Agreement” means the First Amended and Restated Limited
Partnership Agreement of the Operating Partnership, as amended and restated from
time to time.
“OP Unit” means a unit of limited partnership interest in the Operating
Partnership.
“Organizational and Offering Expenses” means any and all costs and expenses
incurred by the Company, the Advisor or any Affiliate of either in connection
with and in preparing the Company for registration of and subsequently offering
and distributing its Stock to the public, which may include but are not limited
to total underwriting and brokerage discounts and commissions (including fees of
the underwriters’ attorneys), legal, accounting and escrow fees, expenses for
printing, engraving, amending, supplementing and mailing, distribution costs,
compensation to employees while engaged in registering, marketing and
wholesaling the Stock, telegraph and telephone costs, all advertising and
marketing expenses (including the costs related to investor and broker-dealer
sales meetings), charges of transfer agents, registrars, trustees, escrow
holders, depositories, experts, and fees, expenses and taxes related to the
filing, registration and qualification of the sale of the Securities under
Federal and State laws, including accountants’ and attorneys’ fees and other
accountable offering expenses. Organization and Offering Expenses may include,
but are not limited to: (a) amounts to reimburse the Advisor for all marketing
related costs and expenses such as compensation to and direct expenses of the
Advisor’s employees or employees of the Advisor’s Affiliates in connection with
registering and marketing the Stock; (b) travel and entertainment expenses
related to the offering and marketing of the Stock; (c) facilities and
technology costs and other costs and expenses associated with the offering and
to facilitate the marketing of the Stock including web site design and
management; (d) costs and expenses of conducting training and educational
conferences and seminars;

5



--------------------------------------------------------------------------------



(e) costs and expenses of attending broker-dealer sponsored retail seminars or
conferences; and (f) payment or reimbursement of bona fide due diligence
expenses.
“Person” shall mean any natural person, partnership, corporation, association,
trust, limited liability company or other legal entity.
“Property” or “Properties” means the real properties or real estate investments
which are acquired by the Company either directly or through the Operating
Partnership, Joint Ventures, partnerships or other entities.
“Property Manager” means any entity that has been retained to perform and carry
out at one or more of the Properties property management services.
“Prospectus” means any document, notice, or other communication satisfying the
standards set forth in Section 10 of the Securities Act of 1933, and contained
in a currently effective registration statement filed by the Company with, and
declared effective by, the SEC, or if no registration statement is currently
effective, then the Prospectus contained in the most recently effective
registration statement.
“Public Offering” means the Initial Public Offering or any subsequent offering
of Stock that is registered with the SEC, excluding Stock offered under any
employee benefit plan.
“Registration Statement” means a registration statement filed by the Company
with the Securities and Exchange Commission on Form S-11, as amended from time
to time, in connection with a Public Offering.
“REIT” means a corporation, trust or association which is engaged in investing
in equity interests in real estate (including fee ownership and leasehold
interests and interests in partnerships and Joint Ventures holding real estate)
or in loans secured by mortgages on real estate or both and that qualifies as a
real estate investment trust under the REIT Provisions of the Code.
“REIT Provisions of the Code” means Sections 856 through 860 of the Code and any
successor or other provisions of the Code relating to real estate investment
trusts (including provisions as to the attribution of ownership of beneficial
interests therein) and the regulations promulgated thereunder.
“REIT Shares Amount” has the meaning set forth in the Operating Partnership
Agreement.
“Sale” or “Sales” means any transaction or series of transactions whereby: (a)
the Operating Partnership sells, grants, transfers, conveys or relinquishes its
ownership of any Property or portion thereof, including the lease of any
Property consisting of the building only, and including any event with respect
to any Property which gives rise to a significant amount of insurance proceeds
or condemnation awards; (b) the Operating Partnership sells, grants, transfers,
conveys or relinquishes its ownership of all or substantially all of the
interest of the Operating Partnership in any Joint Venture in which it is a
co-venturer or partner; (c) any Joint Venture in which the Operating Partnership
is a co-venturer or partner sells, grants, transfers, conveys or relinquishes
its ownership of any Property or portion thereof, including any event with
respect to any Property which gives rise to insurance claims or condemnation
awards; (d) the Operating Partnership sells, grants, conveys, or relinquishes
its interest in any asset, or portion thereof, including any event with respect
to any asset which gives rise to a significant amount of insurance proceeds or
similar awards; or (e) the Operating Partnership sells or otherwise disposes of
or distributes all of its assets in liquidation of the Operating Partnership.

6



--------------------------------------------------------------------------------



“Sales Commissions” means any and all commissions payable to underwriters,
dealer managers or other broker-dealers in connection with the sale of Stock,
including, without limitation, commissions payable to the Dealer Manager.
“Securities” means any class or series of units or shares of the Company or the
Operating Partnership, including common shares or preferred units or shares and
any other evidences of equity or beneficial or other interests, voting trust
certificates, bonds, debentures, notes or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “Securities” or any certificates of interest,
shares or participations in, temporary or interim certificates for, receipts
for, guarantees of, or warrants, options or rights to subscribe to, purchase or
acquire, any of the foregoing.
“Securities Act” means the Securities Act of 1933, as amended.
“Sponsor” means Griffin Capital Corporation, a California corporation.
“Stock” means shares of stock of the Company of any class or series, including
Common Stock, preferred stock or shares-in-trust.
“Stockholders” means the registered holders of the Company’s Stock.
“Termination Date” means the date of termination of this Advisory Agreement.
ARTICLE II
APPOINTMENT
The Company, through the powers vested in the Board of Directors including a
majority of all Independent Directors, and the Operating Partnership, hereby
appoint the Advisor to serve as its advisor and asset manager on the terms and
conditions set forth in this Advisory Agreement, and the Advisor hereby accepts
such appointment. The Advisor undertakes to use commercially reasonable efforts
to present to the Company and the Operating Partnership potential investment
opportunities and to provide a continuing and suitable investment program
consistent with the investment objectives and policies of the Company as
determined and adopted from time to time by the Board.
ARTICLE III
AUTHORITY OF THE ADVISOR
Section 3.1    General. All rights and powers to manage and control the
day-to-day business and affairs of the Company and the Operating Partnership
shall be vested in the Advisor. The Advisor shall have the power to delegate all
or any part of its rights and powers to manage and control the business and
affairs of the Company and the Operating Partnership to such officers,
employees, Affiliates, agents and representatives of the Advisor, the Company or
the Operating Partnership as it may from time to time deem appropriate. Any
authority delegated by the Advisor to any other Person shall be subject to the
limitations on the rights and powers of the Advisor specifically set forth in
this Advisory Agreement, the Charter, the Bylaws and the Operating Partnership
Agreement.
Section 3.2    Powers of the Advisor. Subject to the express limitations set
forth in this Advisory Agreement and subject to the supervision of the Board,
the power to direct the management, operation and policies of the Company and
the Operating Partnership shall be vested in the Advisor, which shall have the
power by itself and shall be authorized and empowered on behalf and in the name
of the Company and the Operating Partnership, as applicable, to carry out any
and all of the objectives and purposes

7



--------------------------------------------------------------------------------



of the Company and the Operating Partnership and to perform all acts and enter
into and perform all contracts and other undertakings that it may in its sole
discretion deem necessary, advisable or incidental thereto to perform its
obligations under this Advisory Agreement.
Section 3.3    Approval by Directors. Notwithstanding the foregoing, any
investment in Properties, including any acquisition of a Property by the Company
or the Operating Partnership or any investment by the Company or the Operating
Partnership in a joint venture, limited partnership or similar entity owning
real properties, will require the prior approval of the Board of Directors or a
committee of the Board constituting a majority of the Board. The Advisor will
deliver to the Board of Directors all documents required by it to properly
evaluate the proposed investment.
Section 3.4    Modification or Revocation of Authority of Advisor. The Board
may, at any time upon the giving of notice to the Advisor, modify or revoke the
authority or approvals set forth in Articles III and IV, provided however, that
such modification or revocation shall be effective upon receipt by the Advisor
and shall not be applicable to investment transactions to which the Advisor has
committed the Company or the Operating Partnership prior to the date of receipt
by the Advisor of such notification.
ARTICLE IV
DUTIES OF THE ADVISOR
The Advisor undertakes to use commercially reasonable efforts to present to the
Company and the Operating Partnership potential investment opportunities and to
provide a continuing and suitable investment program consistent with the
investment objectives and policies of the Company as determined and adopted from
time to time by the Board. In connection therewith, the Advisor agrees to
perform the following services on behalf of the Company and the Operating
Partnership.


Section 4.1    Organizational and Offering Services. The Advisor shall manage
and supervise:
(a)    the structure and development of any Offering, including the
determination of the specific terms of the Securities to be offered by the
Company;
(b)    the preparation of all organizational and offering related documents, and
obtaining of all required regulatory approvals of such documents;
(c)    along with the Dealer Manager, approval of the participating broker
dealers and negotiation of the related selling agreements;
(d)    coordination of the due diligence process relating to participating
broker dealers and their review of the Prospectus and other Offering and Company
documents;
(e)    preparation and approval of all marketing materials contemplated to be
used by the Dealer Manager or others in an Offering;
(f)    along with the Dealer Manager, negotiation and coordination with the
transfer agent for the receipt, collection, processing and acceptance of
subscription agreements, commissions, and other administrative support
functions;
(g)    creation and implementation of various technology and electronic
communications related to an Offering; and

8



--------------------------------------------------------------------------------



(h)    all other services related to organization of the Company or the
Offering, whether performed and incurred by the Advisor or its Affiliates.
Section 4.2    Acquisition Services. The Advisor shall:
(a)    serve as the Company’s and the Operating Partnership's investment and
financial advisor and provide relevant market research and economic and
statistical data in connection with the Company’s assets and investment
objectives and policies;
(b)    subject to Article III hereof and the investment objectives and policies
of the Company: (i) locate, analyze and select potential investments;
(ii) structure and negotiate the terms and conditions of transactions pursuant
to which investments in Assets will be made; (iii) acquire Assets on behalf of
the Company and the Operating Partnership; and (iv) arrange for financing
related to acquisitions of Assets;
(c)    perform due diligence on prospective investments and create due diligence
reports summarizing the results of such work;
(d)    prepare reports regarding prospective investments which include
recommendations and supporting documentation necessary for the Board to evaluate
the proposed investments;
(e)    obtain reports (which may be prepared by the Advisor or its Affiliates),
where appropriate, concerning the value of contemplated investments of the
Company and the Operating Partnership; and
(f)    negotiate and execute investments and other transactions approved by the
Board.
Section 4.3    Asset Management Services and Administrative Services.
(a)    Asset Management and Property Related Services. The Advisor shall:
(i)
negotiate and service the Company’s and the Operating Partnership’s debt
facilities and other financings;

(ii)
monitor applicable markets and obtain reports (which may be prepared by the
Advisor or its Affiliates) where appropriate, concerning the value of
investments of the Company and the Operating Partnership;

(iii)
monitor and evaluate the performance of investments of the Company and the
Operating Partnership; provide daily management services to the Company and
perform and supervise the various management and operational functions related
to the Company’s and the Operating Partnership’s investments;

(iv)
coordinate with the Property Manager on its duties under any property management
agreement and assist in obtaining all necessary approvals of major property
transactions as governed by the applicable property management agreement;

(v)
coordinate and manage relationships between the Company and the Operating
Partnership with any joint venture partners;


9



--------------------------------------------------------------------------------



(vi)
consult with the officers and Directors of the Company and provide assistance
with the evaluation and approval of potential property dispositions, sales or
refinancings; and

(vii)
provide the officers and Directors of the Company periodic reports regarding
prospective investments in Properties.

(b)    Accounting, SEC Compliance and Other Administrative Services. The Advisor
shall:
(i)
coordinate with the Company’s independent accountants and auditors to prepare
and deliver to the Board an annual report covering the Advisor’s compliance with
certain material aspects of this Advisory Agreement;

(ii)
maintain accounting systems, records and data and any other information
requested concerning the activities of the Company and the Operating Partnership
as shall be required to prepare and to file all periodic financial reports and
returns required to be filed with the SEC and any other regulatory agency,
including annual financial statements;

(iii)
provide tax and compliance services and coordinate with appropriate third
parties, including independent accountants and other consultants, on related tax
matters;

(iv)
maintain all appropriate books and records of the Company and the Operating
Partnership;

(v)
provide the officers of the Company and the Board with timely updates related to
the overall regulatory environment affecting the Company, as well as managing
compliance with such matters, including but not limited to compliance with the
Sarbanes-Oxley Act of 2002;

(vi)
consult with the officers of the Company and the Board relating to the corporate
governance structure and appropriate policies and procedures related thereto;

(vii)
perform all reporting, record keeping, internal controls and similar matters in
a manner to allow the Company to comply with applicable law including the
Sarbanes-Oxley Act of 2002;

(viii)
investigate, select, and, on behalf of the Company and the Operating
Partnership, engage and conduct business with such Persons as the Advisor deems
necessary to the proper performance of its obligations hereunder, including but
not limited to consultants, accountants, lenders, technical advisors, attorneys,
brokers, underwriters, corporate fiduciaries, escrow agents, depositaries,
custodians, agents for collection, insurers, insurance agents, banks, builders,
developers, property owners, mortgagers, construction companies and any and all
Persons acting in any other capacity deemed by the Advisor necessary or
desirable for the performance of any of the foregoing services;


10



--------------------------------------------------------------------------------



(ix)
supervise the performance of such ministerial and administrative functions as
may be necessary in connection with the daily operations of the Assets;

(x)
provide the Company and the Operating Partnership with all necessary cash
management services;

(xi)
consult with the officers of the Company and the Board and assist the Board in
evaluating and obtaining adequate insurance coverage based upon risk management
determinations;

(xii)
manage and perform the various administrative functions necessary for the
management of the day-to-day operations of the Company and the Operating
Partnership;

(xiii)
provide or arrange for administrative services and items, legal and other
services, office space, office furnishings, personnel and other overhead items
necessary and incidental to the Company’s and the Operating Partnership’s
business and operations;

(xiv)
provide financial and operational planning services and portfolio management
functions; and

(xv)
from time-to-time, or at any time reasonably requested by the Board, make
reports to the Board on the Advisor’s performance of services to the Company and
the Operating Partnership under this Advisory Agreement.

(c)    Stockholder Services. The Advisor shall:
(i)
have the authority, in its sole discretion, to retain a transfer agent on behalf
of the Company to perform all necessary transfer agent functions;    

(ii)
manage and coordinate with such transfer agent, if retained by the Advisor, the
distribution process and payments to Stockholders;

(iii)
manage communications with Stockholders, including answering phone calls,
preparing and sending written and electronic reports and other communications;
and

(iv)
establish technology infrastructure to assist in providing Stockholder support
and service.

ARTICLE V
BANK ACCOUNTS
The Advisor may establish and maintain one or more bank accounts in its own name
for the account of the Company or the Operating Partnership or in the name of
the Company or the Operating Partnership and may collect and deposit into any
such account or accounts, and disburse from any such account or accounts, any
money on behalf of the Company or the Operating Partnership, under such terms
and conditions as the Board may approve, provided that no funds shall be
commingled with the funds of the Advisor; and the Advisor shall from time to
time render appropriate accountings of such collections and payments to the
Board and to the auditors of the Company.

11



--------------------------------------------------------------------------------



ARTICLE VI
RECORDS; ACCESS
The Advisor shall maintain appropriate records of all its activities hereunder
and make such records available for inspection by the Board and by counsel,
auditors and authorized agents of the Company and the Operating Partnership, at
any time or from time to time during normal business hours. The Advisor, in the
conduct of its responsibilities to the Company and the Operating Partnership,
shall maintain adequate and separate books and records for the Company’s and the
Operating Partnership’s operations in accordance with GAAP, which shall be
supported by sufficient documentation to ascertain that such books and records
are properly and accurately recorded. Such books and records shall be the
property of the Company. Such books and records shall include all information
necessary to calculate and audit the fees or reimbursements paid under this
Advisory Agreement. The Advisor shall utilize procedures to attempt to ensure
such control over accounting and financial transactions as is reasonably
required to protect the Company’s and the Operating Partnership’s assets from
theft, error or fraudulent activity. All financial statements that the Advisor
delivers to the Company shall be prepared on an accrual basis in accordance with
GAAP, except for special financial reports which by their nature require a
deviation from GAAP. The Advisor shall maintain necessary liaison with the
Company’s independent accountants and shall provide such accountants with such
reports and other information as the Company shall request. The Advisor shall at
all reasonable times have access to the books and records of the Company and the
Operating Partnership.
ARTICLE VII
OTHER ACTIVITIES OF THE ADVISOR
Section 7.1    General. Nothing herein contained shall prevent the Advisor from
engaging in other activities, including, without limitation, the rendering of
advice to other Persons (including other REITs) and the management of other
programs advised, sponsored or organized by the Advisor or its Affiliates; nor
shall this Advisory Agreement limit or restrict the right of any director,
officer, employee, or stockholder of the Advisor or its Affiliates to engage in
any other business or to render services of any kind to any other partnership,
corporation, firm, individual, trust or association. The Advisor may, with
respect to any investment in which the Company is a participant, also render
advice and service to each and every other participant therein. The Advisor
shall report to the Board the existence of any condition or circumstance,
existing or anticipated, of which it has knowledge, which creates or could
create a conflict of interest between the Advisor’s obligations to the Company
and the Operating Partnership and its obligations to or its interest in any
other partnership, corporation, firm, individual, trust or association.
Section 7.2    Policy with Respect to Allocation of Investment Opportunities. In
the event that an investment opportunity becomes available, the Advisor will
first present the opportunity to GCEAR, who has a right of first refusal on all
single tenant net lease real estate assets that fit within the investment
objectives of GCEAR until the earlier to occur of (a) the date that is six
months after the completion of GCEAR’s last offering of shares of its common
stock or (b) the date on which GCEAR has invested all of its available
investment equity and achieved a blended loan-to-value ratio of at least 40%
across its portfolio of properties; provided that this right of first refusal
will expire no later than October 29, 2014. Following the expiration of GCEAR’s
right of first refusal, the Advisor will allocate potential investment
opportunities to GCEAR and to the Company based on the following factors: (1)
the investment objectives of each program; (2) the amount of funds available to
each program; (3) the financial impact of the acquisition on each program,
including each program’s earnings and distribution ratios; (4) various strategic
considerations that may impact the value of the investment to each program; (5)
the effect of the acquisition on diversification of each program’s investments;
and (6) the income tax effects of the purchase to each program. If, after
consideration of these factors, the investment opportunity is suitable for GCEAR
and for the Company, then: (x) GCEAR

12



--------------------------------------------------------------------------------



will have priority for investment opportunities of $75 million or greater; and
(y) the Company will have priority for investment opportunities of $35 million
or less, until such time as the Company reaches $500 million in aggregate assets
(based on contract purchase price). In the event all acquisition allocation
factors have been exhausted and an investment opportunity remains equally
suitable for GCEAR and the Company, the Advisor will offer the investment
opportunity to the REIT that has had the longest period of time elapse since it
was offered an investment opportunity.
If the sponsor no longer sponsors GCEAR, then, in the event that an investment
opportunity becomes available that is suitable, under all of the factors
considered by the Advisor, for both the Company and one or more other entities
affiliated with the Advisor, the Advisor will present such investment
opportunities to the Company first, prior to presenting such opportunities to
any other programs sponsored by or affiliated with the Advisor. In determining
whether or not an investment opportunity is suitable for more than one program,
the Advisor, subject to approval by the Board of Directors, shall examine, among
others, the following factors: (a) anticipated cash flow of the property to be
acquired and the cash requirements of each program; (b) effect of the
acquisition on diversification of each program’s investments; (c) policy of each
program relating to leverage of properties; (d) income tax effects of the
purchase to each program; (e) size of the investment; and (f) amount of funds
available to each program and the length of time such funds have been available
for investment.
The Advisor shall provide the Independent Directors with any information
reasonably requested so that the Independent Directors can ensure that the
allocation of investment opportunities is applied fairly. Nothing herein shall
be deemed to prevent the Advisor or an Affiliate from pursuing an investment
opportunity directly rather than offering it to the Company or another
Advisor-sponsored program so long as the Advisor is fulfilling its obligation to
present a continuing and suitable investment program to the Company which is
consistent with the investment policies and objectives of the Company. If a
subsequent development, such as a delay in the closing of a property or a delay
in the construction of a property, causes any such investment, in the opinion of
the Board of Directors and the Advisor, to be more appropriate for an entity
other than the entity which committed to make the investment, however, the
Advisor has the right to agree that the other entity affiliated with the
Advisors or its Affiliates may make the investment.
ARTICLE VIII
LIMITATIONS ON ACTIVITIES
Anything else in this Advisory Agreement to the contrary notwithstanding, the
Advisor shall refrain from taking any action which, in its sole judgment made in
good faith, would (a) adversely affect the status of the Company as a REIT, (b)
subject the Company to regulation under the Investment Company Act of 1940, as
amended, (c) violate any law, rule, regulation or statement of policy of any
governmental body or agency having jurisdiction over the Company, its Stock or
its other Securities, or the Operating Partnership, or (d) violate the Charter,
the Bylaws or the Operating Partnership Agreement, except if such action shall
be ordered by the Board, in which case the Advisor shall notify promptly the
Board of the Advisor’s judgment of the potential impact of such action and shall
refrain from taking such action until it receives further clarification or
instructions from the Board. In such event the Advisor shall have no liability
for acting in accordance with the specific instructions of the Board so given.
Notwithstanding the foregoing, the Advisor, its members, managers, directors,
officers and employees, and stockholders, members, managers, directors, officers
and employees of the Advisor’s Affiliates shall not be liable to the Company or
the Operating Partnership or to the Board or Stockholders for any act or
omission by the Advisor, its directors, officers or employees, or stockholders,
directors or officers of the Advisor’s Affiliates except as provided in this
Advisory Agreement.

13



--------------------------------------------------------------------------------



ARTICLE IX
FEES
Section 9.1    Acquisition Fees. The Company will pay the Advisor, as
compensation for the services described in Section 4.2, Acquisition Fees in an
amount equal to 2.0% of the Contract Purchase Price of each Property at the time
and in respect of funds expended for the acquisition or development of a
Property. The purchase price allocable for a Property held through a Joint
Venture shall equal the product of (a) the Contract Purchase Price of the
Property and (b) the direct or indirect ownership percentage in the Joint
Venture held directly or indirectly by the Company or the Operating Partnership.
For purposes of this Section 9.1, “ownership percentage” shall be the percentage
of capital stock, membership interests, partnership interests or other equity
interests held by the Company or the Operating Partnership, without regard to
classification of such interests. The total of all Acquisition Fees and
Acquisition Expenses shall be limited in accordance with the Charter.
Section 9.2    Asset Management Fee. Commencing on the date hereof, for the
asset management services included in the services described in Section 4.3(a),
the Company shall pay the Advisor a monthly Asset Management Fee in an amount
equal to one-twelfth of 1% of the Average Invested Assets. The Advisor may elect
to receive the Asset Management Fee, in cash, OP Units, or Common Stock (or any
combination thereof).
Section 9.3    Disposition Fees. If the Advisor or an Affiliate provides a
substantial amount of the services (as determined by a majority of the
Directors, including a majority of the Independent Directors) in connection with
the Sale of one or more Properties, the Advisor or such Affiliate shall receive
at closing a Disposition Fee in an amount equal to the lesser of: (a) 2% of the
Contract Sales Price or (b) 50% of the Competitive Real Estate Commission. Any
Disposition Fee payable under this section may be paid in addition to real
estate commissions paid to non-Affiliates, provided that the total real estate
commissions (including such Disposition Fee) paid to all Persons by the Company
or the Operating Partnership for each Property shall not exceed an amount equal
to the lesser of (i) 6% of the aggregate Contract Sales Price of each Property
or (ii) the Competitive Real Estate Commission for each Property. The Company or
the Operating Partnership will pay the Disposition Fee for a Property at the
time the Property is sold.
Section 9.4    Changes to Fee Structure. In the event of a listing of the Common
Stock on a national securities exchange, the Company and the Advisor shall
negotiate in good faith to establish a fee structure appropriate for a
perpetual-life entity. A majority of the Independent Directors must approve the
new fee structure negotiated with the Advisor. In negotiating a new fee
structure, the Independent Directors shall consider all of the factors they deem
relevant, including, but not limited to: (a) the amount of the advisory fee in
relation to the asset value, composition and profitability of the Company’s
portfolio; (b) the success of the Advisor in generating opportunities that meet
the investment objectives of the Company; (c) the rates charged to other REITs
and to investors other than REITs by advisors performing the same or similar
services; (d) additional revenues realized by the Advisor and its Affiliates
through their relationship with the Company, including loan administration,
underwriting or broker commissions, servicing, engineering, inspection and other
fees, whether paid by the REIT or by others with whom the REIT does business;
(e) the quality and extent of service and advice furnished by the Advisor; (f)
the performance of the investment portfolio of the REIT, including income,
conversion or appreciation of capital, and number and frequency of problem
investments; and (g) the quality of the Property portfolio of the Company in
relationship to the investments generated by the Advisor for its own account.
The new fee structure can be no more favorable to the Advisor than the current
fee structure.

14



--------------------------------------------------------------------------------



ARTICLE X
EXPENSES
Section 10.1    Reimbursable Expenses. In addition to the compensation paid to
the Advisor pursuant to Article IX hereof, the Company or the Operating
Partnership shall pay directly or reimburse the Advisor for all of the expenses
paid or incurred by the Advisor (to the extent not reimbursable by another
party, such as the Dealer Manager) in connection with the services it provides
to the Company and the Operating Partnership pursuant to this Advisory
Agreement, including, but not limited to:
(a)    reimbursements for Organizational and Offering Expenses in connection
with an Offering, provided, however, that within 60 days after the end of the
month in which an Offering terminates, the Advisor shall reimburse the Company
to the extent (i) there are Capped O&O Expenses borne by the Company or (ii)
Organization and Offering Expenses borne by the Company (including selling
commissions, dealer manager fees and non-accountable due diligence expense
allowance but not including Acquisition Fees or Acquisition Expenses) exceed 15%
of the Gross Proceeds raised in a completed Offering;
(b)    subject to the limitation set forth below, Acquisition Expenses incurred
by the Advisor or its Affiliates;
(c)    subject to the limitation set forth below, Acquisition Fees and
Acquisition Expenses payable to unaffiliated Persons incurred in connection with
the selection and acquisition of Properties;
(d)    the actual out-of-pocket cost of goods and services used by the Company
and the Operating Partnership and obtained from entities not affiliated with the
Advisor including brokerage and other fees paid in connection with the purchase,
operation and sale of Assets;
(e)    interest and other costs for borrowed money, including discounts, points
and other similar fees;
(f)    taxes and assessments on income or Property and taxes as an expense of
doing business and any taxes otherwise imposed on the Company and the Operating
Partnership, its business or income;
(g)    costs associated with insurance required in connection with the business
of the Company, the Operating Partnership or by the Board;
(h)    expenses of managing and operating Properties owned by the Company or the
Operating Partnership, whether payable to an Affiliate of the Company or a
non-affiliated Person;
(i)    all expenses in connection with payments to Directors and meetings of the
Directors and Stockholders;
(j)    expenses associated with the listing of the Common Stock on a national
securities exchange or with the issuance and distribution of Securities other
than the Stock issued in a Public Offering, such as selling commissions and
fees, advertising expenses, taxes, legal and accounting fees, listing and
registration fees;
(k)    expenses connected with payments of Distributions in cash or otherwise
made or caused to be made by the Company to the Stockholders;

15



--------------------------------------------------------------------------------



(l)    expenses of organizing, converting, modifying, merging, liquidating or
dissolving the Company, the Operating Partnership or of amending the Charter,
the Bylaws or the Operating Partnership Agreement;
(m)    expenses of maintaining communications with Stockholders, including the
cost of preparation, printing, and mailing annual reports and other Stockholder
reports, proxy statements and other reports required by governmental entities;
(n)    administrative service expenses, including all direct and indirect costs
and expenses incurred by Advisor in fulfilling its duties hereunder and
including personnel costs; provided, however, that no reimbursement shall be
made for costs of personnel to the extent that such personnel perform services
in transactions for which the Advisor receives the Acquisition Fee or
Disposition Fee. Such direct and indirect costs and expenses may include
reasonable wages and salaries and other employee-related expenses of all
employees of Advisor who are directly engaged in the operation, management,
administration, and marketing of the Company, including taxes, insurance and
benefits relating to such employees, and legal, travel and other out-of-pocket
expenses which are directly related to their services provided by Advisor
pursuant to this Advisory Agreement;
(o)    audit, accounting and legal fees, and other fees for professional
services relating to the operations of the Company and the Operating Partnership
and all such fees incurred at the request, or on behalf of, the Independent
Directors or any committee of the Board; and
(p)    out-of-pocket costs for the Company and the Operating Partnership to
comply with all applicable laws, regulation and ordinances; and all other
out-of-pocket costs necessary for the operation of the Company, the Operating
Partnership and the Assets incurred by the Advisor in performing its duties
hereunder.
The Company or the Operating Partnership shall also reimburse the Advisor or
Affiliates of the Advisor for all direct and indirect costs and expenses
incurred on behalf of the Company or the Operating Partnership prior to the
execution of this Advisory Agreement.
The total of all Acquisition Fees and Acquisition Expenses paid by the Company
in connection with the purchase of a Property by the Company shall be
reasonable, and shall in no event exceed an amount equal to 6% of the Contract
Purchase Price, or in the case of a mortgage loan, 6% of the funds advanced;
provided, however, that a majority of the Directors (including the majority of
the Independent Directors) not otherwise interested in the transaction may
approve fees and expenses in excess of these limits if they determine the
transaction to be commercially competitive, fair and reasonable to the Company.
Section 10.2    Other Services. Should the Directors request that the Advisor or
any member, manager, officer or employee thereof render services for the Company
or the Operating Partnership other than set forth in Article IV, such services
shall be separately compensated at such rates and in such amounts as are agreed
by the Advisor and a majority of the Independent Directors, subject to the
limitations contained in the Charter, and shall not be deemed to be services
pursuant to the terms of this Advisory Agreement.
Section 10.3    Timing of and Limitations on Reimbursements.
(a)    Expenses incurred by the Advisor on behalf of the Company and the
Operating Partnership and payable pursuant to this Article X shall be reimbursed
no less frequently than monthly to the Advisor. The Advisor shall prepare a
statement documenting the expenses of the Company and the

16



--------------------------------------------------------------------------------



Operating Partnership during each quarter, and shall deliver such statement to
the Company within 45 days after the end of each quarter. Subject to the Excess
Expense Guidelines, the Company or the Operating Partnership may advance funds
to the Advisor for expenses the Advisor anticipates will be incurred by the
Advisor within the current month and any such advances shall be deducted from
the amounts reimbursed by the Company or the Operating Partnership to the
Advisor.
(b)    Upon four fiscal quarters after the Companyʼs or the Operating
Partnershipʼs acquisition of the first Property, the Company shall not reimburse
the Advisor at the end of any fiscal quarter Operating Expenses that, in the
four consecutive fiscal quarters then ended (the “Expense Year”) exceed (the
“Excess Amount”) the greater of 2% of Average Invested Assets or 25% of NASAA
Net Income (the “Excess Expense Guidelines”) for such year unless a majority of
the Independent Directors determines that such excess was justified, based on
unusual and nonrecurring factors which they deem sufficient. If a majority of
the Independent Directors does not approve such excess as being so justified,
any Excess Amount paid to the Advisor during a fiscal quarter shall be repaid to
the Company. If a majority of the Independent Directors determines such excess
was justified, then within 60 days after the end of any fiscal quarter of the
Company for which total reimbursed Operating Expenses for the Expense Year
exceed the Excess Expense Guidelines, the Advisor, at the direction of a
majority of the Independent Directors, shall send to the Stockholders a written
disclosure of such fact, together with an explanation of the factors a majority
of the Independent Directors considered in determining that such excess expenses
were justified. The Company will ensure that such determination will be
reflected in the minutes of the meetings of the Board of Directors. All figures
used in the foregoing computation shall be determined in accordance with GAAP.
ARTICLE XI
NO PARTNERSHIP OR JOINT VENTURE
The parties to this Advisory Agreement are not partners or joint venturers with
each other, and nothing in this Advisory Agreement shall be construed to make
them such partners or joint venturers or impose any liability as such on either
of them, and neither shall have the power to bind or obligate any of them except
as set forth herein. In all respects, the status of the Advisor under this
Advisory Agreement is that of an independent contractor.
ARTICLE XII
RELATIONSHIP WITH DIRECTORS
Subject to Article VIII of this Advisory Agreement and to restrictions set forth
in the Charter or deemed advisable with respect to the qualification of the
Company as a REIT, members, managers, directors, officers and employees of the
Advisor or members, managers, directors, officers and employees of an Affiliate
of the Advisor or any corporate parents of an Affiliate, or directors, officers
or stockholders of any director, officer or corporate parent of an Affiliate may
serve as a Director and as officers of the Company, except that no officer or
employee of the Advisor or its Affiliates who also is a Director or officer of
the Company shall receive any compensation from the Company for serving as a
Director or officer other than reasonable reimbursement for travel and related
expenses incurred in attending meetings of the Directors. Directors who are not
Independent Directors will be individuals nominated by the Advisor, provided
that such director nominees are either directors of the Advisor or have been
elected by the board of directors of the Advisor as executive officers of the
Advisor.

17



--------------------------------------------------------------------------------



ARTICLE XIII
REPRESENTATIONS AND WARRANTIES
Section 13.1    The Company. To induce the Advisor to enter into this Advisory
Agreement, the Company hereby represents and warrants that:
(a)    The Company is a corporation, duly organized, validly existing and in
good standing under the laws of the State of Maryland with all requisite
corporate power and authority and all material licenses, permits and
authorizations necessary to carry out the transactions contemplated by this
Advisory Agreement.
(b)    The Company’s execution, delivery and performance of this Advisory
Agreement has been duly authorized by the Board of Directors including a
majority of all Independent Directors of the Company. This Advisory Agreement
constitutes the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms. The Company’s execution and delivery
of this Advisory Agreement and its fulfillment of and compliance with the
respective terms hereof do not and will not (i) conflict with or result in a
breach of the terms, conditions or provisions of, (ii) constitute a default
under, (iii) result in the creation of any lien, security interest, charge or
encumbrance upon the assets of the Company pursuant to, (iv) give any third
party the right to modify, terminate or accelerate any obligation under, (v)
result in a violation of or (vi) require any authorization, consent, approval,
exception or other action by or notice to any court or administrative or
governmental body pursuant to, the Charter or Bylaws or any law, statute, rule
or regulation to which the Company is subject, or any agreement, instrument,
order, judgment or decree by which the Company is bound, in any such case in a
manner that would have a material adverse effect on the ability of the Company
to perform any of its obligations under this Advisory Agreement.
Section 13.2    The Operating Partnership. To induce the Advisor to enter into
this Advisory Agreement, the Operating Partnership hereby represents and
warrants that:
(a)    The Operating Partnership is a Delaware limited partnership, duly
organized, validly existing and in good standing under the laws of the State of
Delaware with all requisite power and authority and all material licenses,
permits and authorizations necessary to carry out the transactions contemplated
by this Advisory Agreement.
(b)    The Operating Partnership’s execution, delivery and performance of this
Advisory Agreement has been duly authorized. This Advisory Agreement constitutes
the valid and binding obligation of the Operating Partnership, enforceable
against the Operating Partnership in accordance with its terms. The Operating
Partnership’s execution and delivery of this Advisory Agreement and its
fulfillment of and compliance with the respective terms hereof do not and will
not (i) conflict with or result in a breach of the terms, conditions or
provisions of, (ii) constitute a default under, (iii) result in the creation of
any lien, security interest, charge or encumbrance upon the assets of the
Operating Partnership pursuant to, (iv) give any third party the right to
modify, terminate or accelerate any obligation under, (v) result in a violation
of or (vi) require any authorization, consent, approval, exception or other
action by or notice to any court or administrative or governmental body pursuant
to, the Operating Partnership Agreement or any law, statute, rule or regulation
to which the Operating Partnership is subject, or any agreement, instrument,
order, judgment or decree by which the Operating Partnership is bound, in any
such case in a manner that would have a material adverse effect on the ability
of the Operating Partnership to perform any of its obligations under this
Advisory Agreement.
Section 13.3    The Advisor. To induce the Company and the Operating Partnership
to enter into this Advisory Agreement, the Advisor represents and warrants that:

18



--------------------------------------------------------------------------------



(a)    The Advisor is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Delaware with all
requisite company power and authority and all material licenses, permits and
authorizations necessary to carry out the transactions contemplated by this
Advisory Agreement.
(b)    The Advisor’s execution, delivery and performance of this Advisory
Agreement has been duly authorized. This Advisory Agreement constitutes a valid
and binding obligation of the Advisor, enforceable against the Advisor in
accordance with its terms. The Advisor’s execution and delivery of this Advisory
Agreement and its fulfillment of and compliance with the respective terms hereof
do not and will not (i) conflict with or result in a breach of the terms,
conditions or provisions of, (ii) constitute a default under, (iii) result in
the creation of any lien, security interest, charge or encumbrance upon the
Advisor’s assets pursuant to, (iv) give any third party the right to modify,
terminate or accelerate any obligation under, (v) result in a violation of or
(vi) require any authorization, consent, approval, exemption or other action by
or notice to any court or administrative or governmental body pursuant to, the
Advisor’s limited liability company agreement, or any law, statute, rule or
regulation to which the Advisor is subject, or any agreement, instrument, order,
judgment or decree by which the Advisor is bound, in any such case in a manner
that would have a material adverse effect on the ability of the Advisor to
perform any of its obligations under this Advisory Agreement.
(c)    The Advisor has received copies of the Charter, the Bylaws, the
Registration Statement and the Operating Partnership Agreement and is familiar
with the terms thereof, including without limitation the investment limitations
included therein. The Advisor warrants that it will use reasonable care to avoid
any act or omission that would conflict with the terms of the Charter, the
Bylaws, the Registration Statement, or the Operating Partnership Agreement in
the absence of the express direction of a majority of the Independent Directors.
ARTICLE XIV
TERM; TERMINATION OF AGREEMENT
Section 14.1    Term. This Advisory Agreement shall continue in force until the
first anniversary of the date hereof. Thereafter, this Advisory Agreement may be
renewed for an unlimited number of successive one-year terms upon mutual consent
of the parties. The Company, acting through the Board, will evaluate the
performance of the Advisor annually before renewing the Agreement, and each such
renewal shall be for a term of no more than one year.
Section 14.2    Termination by Any Party. This Advisory Agreement may be
terminated upon 60 days’ written notice without cause or penalty, by any party
(by a majority of the Independent Directors of the Company or the manager of the
Advisor).
Section 14.3    Termination by the Advisor. This Advisory Agreement may be
terminated immediately by the Advisor in the event of any material breach of
this Advisory Agreement by the Company or the Operating Partnership not cured
within 30 days after written notice thereof.
Section 14.4    Termination by the Company. This Advisory Agreement may be
terminated immediately by the Company or the Operating Partnership in the event
of (a) any material breach of this Advisory Agreement by the Advisor not cured
by the Advisor within 30 days after written notice thereof; (b) a decree or
order is rendered by a court having jurisdiction (i) adjudging Advisor as
bankrupt or insolvent, or (ii) approving as properly filed a petition seeking
reorganization, readjustment, arrangement, composition or similar relief for
Advisor under the federal bankruptcy laws or any similar applicable law or
practice, or (iii) appointing a receiver or liquidator or trustee or assignee in
bankruptcy or insolvency of

19



--------------------------------------------------------------------------------



Advisor or a substantial part of the property of Advisor, or for the winding up
or liquidation of its affairs; or (c) Advisor (i) institutes proceedings to be
adjudicated a voluntary bankrupt or an insolvent, (ii) consents to the filing of
a bankruptcy proceeding against it, (iii) files a petition or answer or consent
seeking reorganization, readjustment, arrangement, composition or relief under
any similar applicable law or practice, (iv) consents to the filing of any such
petition, or to the appointment of a receiver or liquidator or trustee or
assignee in bankruptcy or insolvency for it or for a substantial part of its
property, (v) makes an assignment for the benefit of creditors, (vi) is unable
to or admits in writing its inability to pay its debts generally as they become
due unless such inability shall be the fault of the Operating Partnership, or
(vii) takes company or other action in furtherance of any of the aforesaid
purposes.
Section 14.5    Survival. The provisions of Articles I, VI, VII and XV through
XX survive termination of this Advisory Agreement.
ARTICLE XV
PAYMENTS TO AND DUTIES OF
PARTIES UPON TERMINATION
Section 15.1    Reimbursable Expenses and Earned Fees. After the Termination
Date, the Advisor shall be entitled to receive from the Company or the Operating
Partnership within thirty (30) days after the effective date of such termination
all amounts then accrued and owing to the Advisor, including all unpaid
reimbursable expenses and all earned but unpaid fees payable to the Advisor
prior to termination of this Advisory Agreement.
Section 15.2    Advisor’s Duties Upon Termination. The Advisor shall promptly
upon termination:
(a)    pay over to the Company and the Operating Partnership all money collected
and held for the account of the Company and the Operating Partnership pursuant
to this Advisory Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;
(b)    deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;
(c)    deliver to the Board all assets, including Properties, and documents of
the Company and the Operating Partnership then in the custody of the Advisor;
and
(d)    cooperate with the Company and the Operating Partnership to provide an
orderly management transition.
Section 15.3    Non-Solicitation. During the period commencing on the effective
date of this Advisory Agreement and ending two years following the Termination
Date, the Company shall not, without the Advisor’s prior written consent,
directly or indirectly, (i) solicit or encourage any employee, consultant,
contractor or other Person performing services on behalf of the Advisor or its
Affiliates to leave the employment or other service of the Advisor or any of its
Affiliates, or (ii) hire or pay, directly or indirectly, any compensation to, on
behalf of the Company or any other Person, any employee, consultant, contractor
or other Person performing services on behalf of the Advisor or its Affiliates
who has left the employment of, or engagement by, the Advisor or any of its
Affiliates within the two-year period following the termination of that person’s
employment with, or engagement by, the Advisor or any of its Affiliates. During
the period commencing on the effective date of this Advisory Agreement and
ending two years following the Termination

20



--------------------------------------------------------------------------------



Date, the Company will not, whether for its own account or for the account of
any other Person, intentionally interfere with the relationship of the Advisor
or any of its Affiliates with, or endeavor to entice away from the Advisor or
any of its Affiliates, any Person who during the term of this Advisory Agreement
is, or during the preceding two-year period was, a tenant, co-investor,
co-developer, joint venturer or other customer of the Advisor or any of its
Affiliates.
ARTICLE XVI
ASSIGNMENT TO AN AFFILIATE
This Advisory Agreement may be assigned by the Advisor to an Affiliate with the
approval of a majority of the Independent Directors. The Advisor may assign any
rights to receive fees or other payments under this Advisory Agreement without
obtaining the approval of the Directors. This Advisory Agreement shall not be
assigned by the Company or the Operating Partnership without the consent of the
Advisor, except in the case of an assignment by the Company or the Operating
Partnership, as the case may be, to a legal entity that is a successor to all of
the assets, rights and obligations of the Company or the Operating Partnership,
as the case may be, in which case such successor organization shall be bound
hereunder and by the terms of said assignment in the same manner as the Company
or the Operating Partnership, as the case may be, is bound by this Advisory
Agreement.
ARTICLE XVII
INCORPORATION OF THE CHARTER AND THE OPERATING PARTNERSHIP AGREEMENT
To the extent that the Charter or the Operating Partnership Agreement as in
effect on the date hereof impose obligations or restrictions on the Advisor or
grant the Advisor certain rights which are not set forth in this Advisory
Agreement, the Advisor shall abide by such obligations or restrictions and such
rights shall inure to the benefit of the Advisor with the same force and effect
as if they were set forth herein.
ARTICLE XVIII
INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP
The Company and the Operating Partnership shall indemnify and hold harmless the
Advisor and its Affiliates, including their respective officers, directors,
partners and employees, from all liability, claims, damages or losses arising in
the performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance, subject to
any limitations imposed by the laws of the State of Maryland and the State of
Delaware, as applicable, and only if all of the following conditions are met:
(a)    The directors or the Advisor or its Affiliates have determined, in good
faith, that the course of conduct that caused the loss or liability was in the
best interests of the Company and the Operating Partnership, as applicable;
(b)    The Advisor or its Affiliates were acting on behalf of or performing
services for the Company or the Operating Partnership;
(c)    Such liability or loss was not the result of negligence or misconduct by
the Advisor or its Affiliates; and
(d)    Such indemnification or agreement to hold harmless is recoverable only
out of the Company’s net assets, including insurance proceeds, and not from its
Stockholders.

21



--------------------------------------------------------------------------------



(e)    With respect to losses, liabilities or expenses arising from or out of an
alleged violation of federal or state securities laws, one or more of the
following conditions are met: (i) there has been a successful adjudication on
the merits of each count involving alleged securities law violations as to the
particular indemnitee; (ii) such claims have been dismissed with prejudice on
the merits by a court of competent jurisdiction as to the particular indemnitee;
or (iii) a court of competent jurisdiction approves a settlement of the claims
against a particular indemnitee and finds that indemnification of the settlement
and the related costs should be made, and the court considering the request for
indemnification has been advised of the position of the SEC and of the published
position of any state securities regulatory authority in which securities of the
Company were offered or sold as to indemnification for violations of securities
laws. Notwithstanding the foregoing, the Advisor shall not be entitled to
indemnification or be held harmless pursuant to this Article XVIII for any
activity which the Advisor shall be required to indemnify or hold harmless the
Company and the Operating Partnership pursuant to Article XIX.
ARTICLE XIX
INDEMNIFICATION BY ADVISOR
The Advisor shall indemnify and hold harmless the Company and the Operating
Partnership from contract or other liability, claims, damages, taxes or losses
and related expenses including attorneys’ fees, to the extent that such
liability, claims, damages, taxes or losses and related expenses are not fully
reimbursed by insurance and are incurred by reason of the Advisor’s gross
negligence, bad faith, fraud, willful misfeasance, misconduct, or reckless
disregard of its duties, but Advisor shall not be held responsible for any
action of the Board in declining to follow any advice or recommendation given by
the Advisor.
ARTICLE XX
LIMITATION OF LIABILITY
In no event will the parties be liable for damages based on loss of income,
profit or savings or indirect, incidental, consequential, exemplary, punitive or
special damages of the other party or person, including third parties, even if
such party has been advised of the possibility of such damages in advance, and
all such damages are expressly disclaimed.
ARTICLE XXI
NOTICES
Any notice in this Advisory Agreement permitted to be given, made or accepted by
either party to the other, must be in writing and may be given or served by (1)
overnight courier, (2) depositing the same in the United States mail, postpaid,
certified, return receipt requested, or (3) facsimile transfer. Notice deposited
in the United States mail shall be deemed given when mailed. Notice given in any
other manner shall be effective when received at the address of the addressee.
For purposes hereof the addresses of the parties, until changed as hereafter
provided, shall be as follows:

22



--------------------------------------------------------------------------------



To the Company:
Griffin Capital Essential Asset REIT II, Inc.
 
Attention: Kevin A. Shields
 
Griffin Capital Plaza
 
1520 Grand Avenue
 
El Segundo, California 90245
 
Fax: 310-606-5910
 
 
With a copy to:
Chairman of the Nominating and Corporate Governance Committee
 
Griffin Capital Plaza
 
1520 Grand Avenue
 
El Segundo, California 90245
 
Fax: 310-606-5910
 
 
To the Operating Partnership:
Griffin Capital Essential Asset Operating Partnership II, L.P.
 
Attention: Kevin A. Shields
 
Griffin Capital Plaza
 
1520 Grand Avenue
 
El Segundo, California 90245
 
Fax: 310-606-5910
 
 
To the Advisor:
Griffin Capital Essential Asset Advisor II, LLC
 
Attention: Kevin A. Shields
 
Griffin Capital Plaza
 
1520 Grand Avenue
 
El Segundo, California 90245
 
Fax: 310-606-5910

Any party may at any time give notice in writing to the other party of a change
in its address for the purposes of this Article XXI.
ARTICLE XXII
MODIFICATION
This Advisory Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
the parties hereto, or their respective successors or assignees.
ARTICLE XXIII
SEVERABILITY
The provisions of this Advisory Agreement are independent of and severable from
each other, and no provision shall be affected or rendered invalid or
unenforceable by virtue of the fact that for any reason any other or others of
them may be invalid or unenforceable in whole or in part.

23



--------------------------------------------------------------------------------



ARTICLE XXIV
CONSTRUCTION/GOVERNING LAW
The provisions of this Advisory Agreement shall be construed and interpreted in
accordance with the laws of the State of California.
ARTICLE XXV
ENTIRE AGREEMENT
This Advisory Agreement contains the entire agreement and understanding among
the parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof. This Advisory Agreement may not be modified or amended
other than by an agreement in writing.
ARTICLE XXVI
INDULGENCES, NOT WAIVERS
Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Advisory Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
other right, remedy, power or privilege, nor shall any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.
ARTICLE XXVII
GENDER
Words used herein regardless of the number and gender specifically used, shall
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context requires.
ARTICLE XXVIII
TITLES NOT TO AFFECT INTERPRETATION
The titles of paragraphs and subparagraphs contained in this Advisory Agreement
are for convenience only, and they neither form a part of this Advisory
Agreement nor are they to be used in the construction or interpretation hereof.
ARTICLE XXIX
EXECUTION IN COUNTERPARTS
This Advisory Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. This Advisory Agreement shall become binding when the counterparts
hereof, taken together, bear the signatures of all of the parties reflected
hereon as the signatories.

24



--------------------------------------------------------------------------------



ARTICLE XXX
INITIAL INVESTMENT
The Advisor has purchased 100 shares of Common Stock for $1,000.00. The Advisor
has purchased 20,000 OP Units for $200,000. In addition, the Advisor may not
sell any of the OP Units while the Advisor acts in such advisory capacity to the
Company or the Operating Partnership, provided, that such OP Units may be
transferred to Affiliates of the Advisor. Affiliates of the Advisor may not sell
any of the OP Units while the Advisor acts in such advisory capacity to the
Company or the Operating Partnership, provided, that such OP Units may be
transferred to the Advisor or other Affiliates of the Advisor. The restrictions
included above shall not apply to any other Securities acquired by the Advisor
or its Affiliates. With respect to any Securities owned by the Advisor, the
Directors, or any of their Affiliates, neither the Advisor, nor the Directors,
nor any of their Affiliates may vote or consent on matters submitted to the
Stockholders regarding the removal of the Advisor, Directors or any of their
Affiliates or any transaction between the Company and any of them. In
determining the requisite percentage in interest of Securities necessary to
approve a matter on which the Advisor, Directors and any of their Affiliates may
not vote or consent, any Securities owned by any of them shall not be included.
[SIGNATURES APPEAR ON NEXT PAGE]

25



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Advisory Agreement as
of the date and year first above written.
 
THE COMPANY:
 
 
 
GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC.
 
 
 
By:    /s/ Kevin A. Shields                                               
 
Kevin A. Shields
 
Chief Executive Officer
 
 
 
THE OPERATING PARTNERSHIP:
 
 
 
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP II, L.P.
 
 
 
BY: GRIFFIN CAPITAL ESSENTIAL ASSET REIT II,
 
INC., ITS GENERAL PARTNER
 
 
 
By:   /s/ Kevin A. Shields                                          
 
Kevin A. Shields
 
Chief Executive Officer
 
 
 
THE ADVISOR:
 
 
 
GRIFFIN CAPITAL ESSENTIAL ASSET ADVISOR II, LLC
 
 
 
By:   /s/ Kevin A. Shields                                                 
 
Kevin A. Shields
 
Chief Executive Officer


26

